DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 5-11, 13, and 14 are rejected under 35 U.S.C. 102(a)() as being anticipated by Land Ocean Environment (hereinafter Land).
Regarding Claim 1, Land discloses the structure of an apparatus configured to collect and mitigate a harmful water-borne bacteria, comprising: a water-going apparatus having a propulsion system, said water-going apparatus configured to collect water containing said harmful water-borne bacteria as a consequence of motion of said water-going apparatus relative to a body of water (see Figs. 1, 4, Paras.0015, 0016, 0024, 0025, and 0032-0037]; a mechanical mechanism for collecting and localizing water containing said harmful water-borne bacteria [see Figs. 1, 4, Paras. 0015, 0016, 0024, 0025, and 0032-0037]; at least one of an irradiation source, a source of microbubbles, and an ultrasonic transducer configured to apply, respectively, an illumination, a microbubble and ultrasonic sound to said localized water containing said harmful water-borne bacteria [see Figs. 1, 4, Paras. 0015, 0016, 0024, 0025, and 0032-0037]; and a controller configured to communicate with said at least one of said 
Regarding Claim 2, Land discloses the apparatus of claim 1, wherein the harmful water-borne bacteria is cyanobacteria [see Abstract, and Para. 0025].
Regarding Claim 3, Land discloses the apparatus of claim 2, wherein said cyanobacterium is blue green algae [see Abstract, Paras. 0001, and 0025].
Regarding Claims 5- 6, Land discloses the apparatus of claim 1, wherein said irradiation source is configured to irradiate said cyanobacterium so as to kill said harmful water-borne bacteria, [since the UV source disclosed in Land would appear to be capable of being configured to irradiate and kill cyanobacterium, see Fig. 1, Paras. 0015, 0016, and 0025].
Regarding Claim 7, Land discloses the apparatus of claim 1, wherein said irradiation source is configured to irradiate said harmful water-borne bacteria so as to cause adverse effects in genome integrity of said harmful water-borne bacteria, [since the UV source disclosed in Land would appear to be capable of being configured to irradiate and kill water-borne or cyanobacterium so as to cause adverse effects in genome integrity of said harmful water-borne bacteria, see Fig. 1, Paras. 0015, 0016, and 0025].
Regarding Claim 8, Land discloses the apparatus of claim 1, wherein said irradiation source is configured to produce UV induced mutations in said harmful water-borne bacteria, so as to cause adverse effects in genome integrity of said harmful water-borne bacteria, [since the UV source disclosed in Land would appear to be capable of being configured to produce UV induced mutations in said harmful water-borne bacteria, so as to cause adverse effects in genome integrity of said harmful water-borne bacteria, see Fig. 1, Paras. 0015, 0016, and 0025].
Regarding Claim 9, Land discloses the apparatus of claim 1, wherein said mechanical mechanism comprises at least one of a paddle, a fixed filter, or electromechanical pump [see Fig. 1, and Para. 0025].
Regarding Claim 10, Land discloses an apparatus configured to mitigate a harmful cyanobacterium, comprising: a mechanical mechanism for collecting and localizing water containing said harmful cyanobacterium [see Figs. 1, 4, Paras. 0015, 0016, 0024, 0025,and 0032-0037]; at least one of an irradiation source, a source of microbubbles, and an ultrasonic transducer configured to apply, respectively, an illumination, a microbubble and ultrasonic sound to said localized water containing said harmful cyanobacterium [see Figs. 1, 4, Paras. 0015, 0016, 0024, 0025, and 0032-0037]; and a controller configured to communicate with said at least one of said irradiation source, said source of microbubbles, and said ultrasonic transducer to control the respective operation of each [see Figs. 1, 4, Paras. 0015, 0016, 0024, 0025, and 0032-0037].
Regarding Claim 11, Land discloses a method of collecting and mitigating a harmful water-borne bacteria, comprising the steps of: providing an apparatus comprising: a water-going apparatus having a propulsion system, said water-going apparatus configured to collect water containing said harmful water-borne bacteria as a consequence of motion of said water-going apparatus relative to a body of water [see Figs. 1, 4, Paras. 0015, 0016, 0024, 0025, and 0032-0037]; a mechanical mechanism for collecting and localizing water containing said harmful water-borne bacteria [see Figs. 1, 4, Paras. 0015, 0016, 0024, 0025, and 0032-0037]; at least one of an irradiation source, a source of microbubbles, and an ultrasonic transducer configured to apply, respectively, an illumination, a microbubble and ultrasonic sound to said localized water containing said harmful water-borne bacteria [see Figs. 1, 4, Paras. 0015, 0016, 0024, 0025, and 0032-0037]; and a controller configured to communicate with said at least one of said irradiation source, said source of microbubbles, and said ultrasonic transducer to control the respective operation of each (see Figs. 1, 4, Paras. 0015, 0016, 0024, 0025, and 0032-0037]; operating said water-going apparatus to collect a harmful water-borne bacteria in a specimen of water [see Figs. 1, 4, Paras. 0015, 0016, 0024, 0025, and 0032-0037]; using said controller to operate at least one of said at least one of an irradiation source, a source of microbubbles, and an ultrasonic transducer to apply, respectively, an illumination, a microbubble and ultrasonic sound to said localized water containing said harmful water-borne bacteria [see Figs. 1, 4, Paras. 0015, 0016, 0024, 0025, and 0032-0037]; and thereby mitigating said harmful water-borne bacteria [see Figs. 1, 4, Paras. 0015, 0016, 0024, 0025, and 0032-0037].
Regarding Claim 13, Land discloses the method of claim 11, wherein the harmful water-borne bacteria is a cyanobacteria [see Abstract, and Para. 0025].
Regarding Claim 14, Land discloses the method of claim 13, wherein said cyanobacterium is blue green algae (see Abstract, Paras. 0001, and 0025].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Land Ocean Environment (hereinafter Land) in view of De Meulenaer et al. (hereinafter De Meulenaer).
Regarding Claim 4, Land discloses the apparatus of claim 1. Land fails to explicitly disclose the apparatus, wherein the irradiation source comprises a UV-A, UV-B or UVC irradiation source. De Meulenaer teaches that it is known in the art to utilize the recited ultraviolet radiation or irradiation sources to inactivate and remove algae from an aqueous medium [see Figs. 1, 2, Col. 4 Lines. 4-16, and Col. 5 Lines. 52-67].
 It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Land with the teaching of De Meulenaer, for the expected result of including the recited irradiation sources in the apparatus, and thereby inactivating algae in the water [De Meulenaer Figs. 1, 2, Col. 4 Lines. 4-16, and Col. 5 Lines. 52-67].
Regarding Claim 5, Land discloses the apparatus of claim 1. Land fails to explicitly disclose (possibly inherent) the apparatus, wherein said irradiation source is configured to irradiate said harmful water-borne bacteria with electromagnetic radiation so as to render said harmful waterborne bacteria harmless. 
De Meulenaer teaches that it is known in the art to utilize the recited ultraviolet radiation or irradiation source emitting electromagnetic radiation to inactivate and remove algae from an aqueous medium [see Figs. 1, 2, Col. 4 Lines. 4-16, and Col. 5 Lines. 52-67].
 It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Land with the teaching of De Meulenaer, for the benefit/result of including the recited irradiation source emitting electromagnetic radiation in the apparatus, and thereby inactivating algae in the water [De Meulenaer Figs. 1, 2, Col. 4 Lines. 4-16, and Col. 5 Lines. 52-67].
Regarding Claim 12, Land discloses the method of claim 11. Land fails to explicitly disclose the method, wherein said irradiation source comprises a UV-A, UV-B or UVC irradiation source. De Meulenaer teaches that it is known in the art to utilize the recited ultraviolet radiation or irradiation sources to inactivate and remove algae from an aqueous medium [see Figs. 1, 2, Col. 4 Lines. 4-16, and Col. 5 Lines. 52-67]. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Land with the teaching of De Meulenaer, for the expected result of including the recited irradiation sources in the method, and thereby inactivating algae in the water (De Meulenaer Figs. 1, 2, Col. 4 Lines. 4-16, and Col. 5 Lines. 52-67].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON J ALLEN whose telephone number is (571)270-3164.  The examiner can normally be reached on M-F 6 am till 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 5712721447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAMERON J ALLEN/Examiner, Art Unit 1774